Citation Nr: 1721138	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-44 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a bilateral hip disability.

4. Entitlement to service connection for a lumbar spine disability.

5. Entitlement to service connection for a cervical spine (neck) disability.

6. Entitlement to service connection for bronchitis, to include as due to in-service herbicide exposure.

7. Entitlement to service connection for a sinus disorder, to include as due to in-service herbicide exposure.

8. Entitlement to service connection for a thyroid disorder, to include as due to in-service herbicide exposure.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's appeal currently lies with the RO in St. Petersburg, Florida.

The Veteran testified before the Board at a September 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran claims service connection for disabilities of the bilateral ankles, knees, and hips, as well as the lumbar and cervical spine, as directly due to injuries sustained during active service.  Specifically, he contends these disabilities are due to injuries sustained when he jumped into a rice paddy and landed hard, twisting and possibly fracturing both ankles and jarring his entire body.  See Board Hearing Transcript at 4.  Alternately, he contends that, while his bilateral ankle disabilities are directly related to his active service, his other orthopedic disabilities may be secondary to these conditions due to related falls or an altered gait over time.  With respect to bronchitis, sinusitis, and a thyroid disability, he asserts these conditions are due to presumed in-service herbicide exposure.

The Veteran has not been provided a VA examination to address the etiology of his claimed disabilities.  VA treatment records indicate he suffered a sprained right ankle in August 1966, and was referred for x-rays to rule out a fracture.  Further, while there are no records of complaints of, or treatment for, other orthopedic or respiratory disorders during service, the Board observes the Veteran's personnel records demonstrate that he participated in a number of combat operations as a Rifleman and Squad Leader/Gunner.  Therefore, even though the Veteran's DD Form 214 does not reflect the receipt of any sort of combat award, the Board finds there is sufficient evidence that he engaged in combat during his active service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) apply, and the Veteran's statements and testimony alone are sufficient to establish his asserted in-service injuries.  Based on these facts, the Veteran should be provided a VA examination with respect to each of his claims.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, while some VA treatment records have been obtained, it does not appear that comprehensive VA treatment records have been associated with the virtual claims file.  The Veteran testified that he has been in receipt of VA treatment since approximately 1980.  See Board Hearing Transcript at 25.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records since separation from service.  Specifically, any treatment received at the Durham VAMC in approximately 1980 as well as all records generated by VA facilities from March 2008 to the present must be obtained.  To the extent needed, the Veteran's assistance in identifying and obtaining these records should be solicited as needed.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following completion of the above, schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of his claimed disabilities of the cervical and lumbar spine, and bilateral ankle, knees, and hips.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  Following a review of the claims file, and physical examination of the Veteran, the examiner is to address the following:

a. Provide a current diagnosis of any disability of the cervical or lumbar spine, or bilateral ankles, knees, or hips.
b. For each disability identified, provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the such disability had its onset or is otherwise etiologically related to the Veteran's period of active service.
c. If any form of arthritis is diagnosed, the examiner must discuss the Veteran's assertions of continuity of symptomatology since service, and whether such complaints of joint pain are related to the current diagnosis of arthritis. 

In offering any requested opinion, the examiner is instructed to accept as credible the Veteran's account of his in-service injury(-ies) and subsequent symptomatology.  A full rationale must be provided for any opinion expressed.

3. Schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of his claimed sinusitis and bronchitis.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  

Following a review of the claims file, and physical examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current sinusitis and/or bronchitis had its onset or is otherwise etiologically related to the Veteran's period of active service.

In offering this opinion, the examiner must specifically comment on the Veteran's assertion that his current disabilities are due to herbicide exposure and/or treatment for pneumonia during service.  The examiner is instructed that a negative opinion cannot be based solely on a lack of documented symptomatology during service or that these disabilities are not presumed due to herbicide exposure.  A full rationale must be provided for any opinion expressed.

4. Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed thyroid disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  Following a review of the claims file, and physical examination of the Veteran, the examiner is to an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current thyroid disability had its onset or is otherwise etiologically related to his period of active service.

In offering this opinion, the examiner must specifically comment on the Veteran's assertion that his current thyroid disability is due to herbicide exposure.  The examiner is instructed that a negative opinion cannot be based solely on a lack of documented symptomatology during service or that this disability is not presumed due to herbicide exposure.  A full rationale must be provided for any opinion expressed.

5. Review the expanded record to ensure all requested development has been completed.  If the etiological opinions are deficient in any manner, corrective procedures must be implemented at once.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




